                                               !
  From:    Travis Cohron tcohron@clarkquinnlaw.com
Subject:   RE: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]
   Date:   March 12, 2021 at 2:14 PM
     To:   Allen, Justin A. justin.allen@ogletree.com, Cento Law cento@centolaw.com
    Cc:    Sheri Hood       sheri@centolaw.com, Martin, Bonnie L. Bonnie.Martin@ogletreedeakins.com
                                                      !!
    The 31st it is. Thank you.

    Travis Cohron
    320 N. Meridian Street, Suite 1100
    Indianapolis, IN 46204
    317.637.1321 Phone 324 Extension 317.687.2344 Fax
    tcohron@clarkquinnlaw.com
    www.clarkquinnlaw.com




    Confidentiality Notice:
    The materials in this electronic mail transmission (including all attachments) are private and confidential and are the property of the sender. The information contained in the material is privileged and
    is intended only for the use of the named addressee(s). If you are not the intended addressee, be advised that any unauthorized disclosure, copying, distribution or the taking of any action in reliance
    on the contents of this material is strictly prohibited. If you have received the contents of this electronic mail transmission in error, please immediately notify the sender by telephone at (317) 637-1321
    or send an electronic message to tcohron@clarkquinnlaw.com, and thereafter, destroy it immediately.

    From: Allen, Justin A. [mailto:justin.allen@ogletree.com]
    Sent: Friday, March 12, 2021 2:04 PM
    To: Travis Cohron; Cento Law
    Cc: Sheri Hood     ; Martin, Bonnie L.
    Subject: RE: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]

    Unfortunately, 3/29 won’t work on our end. We could do 3/31 or 4/1, if either of those work. Thanks,

    Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
    111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2533 | Fax: 317-916-9076
    justin.allen@ogletree.com | www.ogletree.com | Bio

    From: Travis Cohron <tcohron@clarkquinnlaw.com>
    Sent: Friday, March 12, 2021 1:56 PM
    To: Allen, Justin A. <justin.allen@ogletreedeakins.com>; Cento Law <cento@centolaw.com>
    Cc: Sheri Hood    <sheri@centolaw.com>; Martin, Bonnie L. <Bonnie.Martin@ogletreedeakins.com>
    Subject: RE: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]

     [Caution: Email received from external source]



    My apologies for complicating this at the last minute but could we do the 29TH at 9 instead? I have a settlement conference on the 30th.

    Travis Cohron
    320 N. Meridian Street, Suite 1100
    Indianapolis, IN 46204
    317.637.1321 Phone 324 Extension 317.687.2344 Fax
    tcohron@clarkquinnlaw.com
    www.clarkquinnlaw.com




    Confidentiality Notice:
    The materials in this electronic mail transmission (including all attachments) are private and confidential and are the property of the sender. The information contained in the material is privileged and
    is intended only for the use of the named addressee(s). If you are not the intended addressee, be advised that any unauthorized disclosure, copying, distribution or the taking of any action in reliance
    on the contents of this material is strictly prohibited. If you have received the contents of this electronic mail transmission in error, please immediately notify the sender by telephone at (317) 637-1321
    or send an electronic message to tcohron@clarkquinnlaw.com, and thereafter, destroy it immediately.
    From: Allen, Justin A. [mailto:justin.allen@ogletree.com]
    Sent: Friday, March 12, 2021 1:36 PM
    To: Cento Law
    Cc: Sheri Hood     ; Travis Cohron; Martin, Bonnie L.
    Subject: RE: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]

    Let’s go with March 30 at 9:00 am. We’ll send a notice to confirm. Thanks,

    Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
    111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2533 | Fax: 317-916-9076
    justin.allen@ogletree.com | www.ogletree.com | Bio

    From: Cento Law <cento@centolaw.com>
    Sent: Friday, March 12, 2021 11:38 AM
    To: Allen, Justin A. <justin.allen@ogletreedeakins.com>
    Cc: Sheri Hood     <sheri@centolaw.com>; Travis Cohron <tcohron@clarkquinnlaw.com>; Martin, Bonnie L.
    <Bonnie.Martin@ogletreedeakins.com>
    Subject: Re: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]
Subject: Re: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]

[Caution: Email received from external source]



The 29th or 30th work for P.

"What can be asserted without evidence can also be dismissed without evidence." - Hitch


      On Mar 12, 2021, at 9:43 AM, Allen, Justin A. <justin.allen@ogletree.com> wrote:


      Thanks G.

      Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
      111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2533 | Fax: 317-916-9076
      justin.allen@ogletree.com | www.ogletree.com | Bio

      From: Guerino Cento <cento@centolaw.com>
      Sent: Friday, March 12, 2021 9:40 AM
      To: Allen, Justin A. <justin.allen@ogletreedeakins.com>
      Cc: Sheri Hood     <sheri@centolaw.com>; Travis Cohron <tcohron@clarkquinnlaw.com>; Martin, Bonnie L.
      <Bonnie.Martin@ogletreedeakins.com>
      Subject: Re: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]

       [Caution: Email received from external source]



      March 25th works for Justin’s deposition. Get back to you on the dates for Plaintiff…. G


             On Mar 11, 2021, at 7:01 PM, Allen, Justin A. <justin.allen@ogletree.com> wrote:

             Good evening,
             Following up on the below – please let us know about these deposition dates at your earliest convenience.

             Thank you,

             Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
             111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2533 | Fax: 317-916-9076
             justin.allen@ogletree.com | www.ogletree.com | Bio

             From: Allen, Justin A.
             Sent: Tuesday, March 9, 2021 2:49 PM
             To: 'Cento Law' <cento@centolaw.com>
             Cc: 'Sheri Hood   ' <sheri@centolaw.com>; 'Travis Cohron' <tcohron@clarkquinnlaw.com>; Martin, Bonnie L.
             <Bonnie.Martin@ogletreedeakins.com>
             Subject: RE: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]

             Good afternoon,
             We heard back from Justin Midkiff that he is not available to be deposed on March 18. We will be moving his
             deposition to the next Thursday, March 25 at 9:00 AM. Please confirm that this date still works for you.

             We will also be moving Plaintiff’s deposition to take place after his brother’s deposition. Please let us know when
             Plaintiff is available to be deposed on the following dates: March 26, 30, 31 or April 1.

             Thank you,

             Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
             111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2533 | Fax: 317-916-9076
             justin.allen@ogletree.com | www.ogletree.com | Bio

             From: Allen, Justin A.
             Sent: Wednesday, March 3, 2021 4:32 PM
             To: 'Cento Law' <cento@centolaw.com>
             Cc: Sheri Hood    <sheri@centolaw.com>; Travis Cohron <tcohron@clarkquinnlaw.com>; Martin, Bonnie L.
             <Bonnie.Martin@ogletreedeakins.com>
             Subject: RE: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]

             Sounds good, thanks. Let’s plan on March 19 for Plaintiff’s deposition. A notice of deposition is attached.

             Meanwhile, let’s go with March 18 for Justin Midkiff’s deposition. A notice of deposition and subpoena are attached.
             Because the subpoena includes a rider for documents, please let us know if you will waive the 7-day notice provision of
Local Rule 45-1 so we can promptly get this deposition scheduled.

Thanks,

Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2533 | Fax: 317-916-9076
justin.allen@ogletree.com | www.ogletree.com | Bio

From: Cento Law <cento@centolaw.com>
Sent: Wednesday, March 3, 2021 11:24 AM
To: Allen, Justin A. <justin.allen@ogletreedeakins.com>
Cc: Sheri Hood     <sheri@centolaw.com>; Travis Cohron <tcohron@clarkquinnlaw.com>; Martin, Bonnie L.
<Bonnie.Martin@ogletreedeakins.com>
Subject: Re: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]

[Caution: Email received from external source]



The 19th works for Plaintiff's deposition.

"What can be asserted without evidence can also be dismissed without evidence." - Hitch


      On Mar 3, 2021, at 10:40 AM, Guerino Cento <cento@centolaw.com> wrote:

      ​I’ll get back to you about the dates for Plaintiff. Any of the dates you picked for Justin Midkiff’s
       deposition work for me.


             On Mar 2, 2021, at 3:14 PM, Allen, Justin A. <justin.allen@ogletree.com> wrote:

             Good afternoon,
             We’d like to stick with March 11 for Mr. Schatz’s deposition and look for dates later in March
             or early April for Plaintiff’s deposition. Let me know if any of the following dates work for
             Plaintiff’s deposition:

                  ·    March 18, 19, 24, 26, 30, 31
                  ·    April 1, 2

             Also, we plan to schedule Justin Midkiff’s deposition soon. I assume you will also plan to
             attend, so let me know how March 19, 19, 24, or 25 work for your schedule.
             Thanks,

             Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
             111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2533 | Fax: 317-
             916-9076
             justin.allen@ogletree.com | www.ogletree.com | Bio

             From: Cento Law <cento@centolaw.com>
             Sent: Monday, March 1, 2021 2:49 PM
             To: Allen, Justin A. <justin.allen@ogletreedeakins.com>
             Cc: Sheri Hood     <sheri@centolaw.com>; Travis Cohron <tcohron@clarkquinnlaw.com>;
             Martin, Bonnie L. <Bonnie.Martin@ogletreedeakins.com>
             Subject: Re: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]

              [Caution: Email received from external source]



             Sorry. I was too brief. Plaintiff has that day off. Can we use that day for his deposition
             and pick another day for the Navient deposition? G

             "What can be asserted without evidence can also be dismissed without evidence." -
             Hitch


                      On Mar 1, 2021, at 2:15 PM, Allen, Justin A. <justin.allen@ogletree.com>
                      wrote:


                      G,
                      The deponent will be located either at his home or office out of state. Is there a
                      particular reason why you need his address?

                      Thanks,
Thanks,

Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-
2533 | Fax: 317-916-9076
justin.allen@ogletree.com | www.ogletree.com | Bio

From: Guerino Cento <cento@centolaw.com>
Sent: Monday, February 22, 2021 12:54 PM
To: Allen, Justin A. <justin.allen@ogletreedeakins.com>
Cc: Sheri Hood     <sheri@centolaw.com>; Travis Cohron
<tcohron@clarkquinnlaw.com>; Martin, Bonnie L.
<Bonnie.Martin@ogletreedeakins.com>
Subject: Re: Midkiff - Navient Depositions [ODNSS-OGL.003445.000368]

[Caution: Email received from external source]



Here is the revised Notice of Deposition. Please let me know the address
where the deponent will be located. G


      On Feb 22, 2021, at 8:42 AM, Cento Law
      <cento@centolaw.com> wrote:

      Justin:

      Let's go with March 11th. G

      "What can be asserted without evidence can also be dismissed
      without evidence." - Hitch


             On Feb 18, 2021, at 11:19 AM, Allen, Justin A.
             <justin.allen@ogletree.com> wrote:


             G,
             The Navient representative who primarily handled
             the investigation, including speaking to Plaintiff by
             phone and ultimately closing the investigation, was
             Fraud Investigation Specialist Matthew Schatz. Mr.
             Schatz is available for a remote deposition on March
             11, 12, 16, or 17. Please confirm a date at your
             earliest convenience.

             Thanks,

             Justin A. Allen | Ogletree, Deakins, Nash, Smoak &
             Stewart, P.C.
             111 Monument Circle, Suite 4600 | Indianapolis, IN
             46204 | Telephone: 317-916-2533 | Fax: 317-916-9076
             justin.allen@ogletree.com | www.ogletree.com | Bio

             From: Guerino Cento <cento@centolaw.com>
             Sent: Wednesday, February 17, 2021 9:26 AM
             To: Allen, Justin A.
             <justin.allen@ogletreedeakins.com>
             Cc: Sheri Hood     <sheri@centolaw.com>; Travis
             Cohron <tcohron@clarkquinnlaw.com>; Martin,
             Bonnie L. <Bonnie.Martin@ogletreedeakins.com>
             Subject: Re: Midkiff - Navient Depositions
             [ODNSS-OGL.003445.000368]

                [Caution: Email received from external source]



             Hey Justin. I identified the witness (or witnesses)
             in the Notice. This is a 30(b)(1) for the "Navient
             representative who conducted, participated in
             and/or ultimately closed the “identity theft
             investigation” referenced in your letter to
             Plaintiff, dated July 15, 2020.” So we just need
             whoever that person is or, if there is more than
             one person, we need all of those people.
one person, we need all of those people.

Please get back to me ASAP with some dates
because I need to take this deposition before we
can proceed with the next ones, including the
30(b)(6).

G


      On Feb 16, 2021, at 12:25 PM, Allen,
      Justin A.
      <justin.allen@ogletree.com> wrote:

      Hi Sheri,
      Thanks for your email.

      G – Plaintiff’s initial deposition notice
      identified a category of employees.
      Now that you have had an opportunity
      to review NSL’s document production,
      please let me know the specific
      deponent you are requesting availability
      for.

      Also, I wanted to let you know we
      identified an additional call recording
      and are making a supplemental
      production today.

      Thanks,

      Justin A. Allen | Ogletree, Deakins,
      Nash, Smoak & Stewart, P.C.
      111 Monument Circle, Suite 4600 |
      Indianapolis, IN 46204 | Telephone: 317-
      916-2533 | Fax: 317-916-9076
      justin.allen@ogletree.com | www.ogletree.
      com | Bio

      From: Sheri Hood
      <sheri@centolaw.com>
      Sent: Monday, February 15, 2021 2:35
      PM
      To: Allen, Justin A.
      <justin.allen@ogletreedeakins.com>
      Cc: Guerino Cento
      <cento@centolaw.com>; Travis Cohron
      <tcohron@clarkquinnlaw.com>
      Subject: Midkiff - Navient Depositions

      [Caution: Email received from external
      source]



      Justin;

      G asked me to follow up with you
      about deposition dates. Do you have
      any available dates yet?

      Thank you,
                           Sheri Hood
                           Legal Assistant to G Cento at Cento Law

                           Phone (317)-804-1623
                           Email sheri@centolaw.com Website www.centolaw.com




       Notice: Correspondence in continuation of your consultation is provided for general information purposes only and is not
       intended to be legal advice. An attorney and client relationship should not be implied. We do not formally represent you as
       counsel until you have executed and returned our engagement letter.
                                                                           This transmission is intended only for the proper
                                                                           recipient(s). It is confidential and may contain attorney-
                                                                           client privileged information. If you are not the proper
                                                                           recipient, please notify the sender immediately and
                                                                           delete this message. Any unauthorized review,
                                                                           copying, or use of this message is prohibited.


                                                                  This transmission is intended only for the proper recipient(s). It is
                                                                  confidential and may contain attorney-client privileged information. If you
                                                                  are not the proper recipient, please notify the sender immediately and
                                                                  delete this message. Any unauthorized review, copying, or use of this
                                                                  message is prohibited.


                                               This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client
                                               privileged information. If you are not the proper recipient, please notify the sender immediately and delete this
                                               message. Any unauthorized review, copying, or use of this message is prohibited.

                                     This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged
                                     information. If you are not the proper recipient, please notify the sender immediately and delete this message. Any
                                     unauthorized review, copying, or use of this message is prohibited.



                  This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
                  recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


         This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper recipient, please notify
         the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper recipient, please notify the sender
immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper recipient, please notify the sender
immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.
